Citation Nr: 1534312	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-L5 laminectomy (except for period when a temporary total rating was in effect).

2.  Entitlement to an initial rating in excess of 30 percent for peripheral neuropathy of the right lower extremity, associated with the service-connected lumbar spine disability.

3.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, associated with the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1996 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York, and Montgomery Alabama.  The June 2007 rating decision granted an increased (20 percent) rating for degenerative disc disease of the lumbosacral spine, effective January 23, 2007.  The May 2008 rating decision denied entitlement to a total disability rating based on individual unemployability (TDIU).  Jurisdiction is over the Veteran's claims is currently with the RO in Montgomery, Alabama.

In August 2012, the Agency of Original Jurisdiction (AOJ) granted service connection for peripheral neuropathy of the right and left lower extremities and assigned initial 30 percent and percent ratings, respectively.  An effective date of October 1, 2011, was assigned for the grant of service connection for peripheral neuropathy of the right lower extremity, and an effective date of October 2, 2011, was assigned for the grant of service connection for peripheral neuropathy of the left lower extremity.  These determinations are also on appeal as part of the underlying claim for increased rating for the service-connected back disability. 

Additionally, in April 2014, the Board granted entitlement to a TDIU.  See also May 2014 rating decision.  As this was a full grant of the benefit sought, the issue of entitlement to a TDIU is no longer on appeal.

The Board previously considered the issues on appeal in April 2014 and March 2015, at which time it remanded for additional development.  

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In July 2015, the Veteran submitted new medical evidence consisting of a June 2015 private examination report.  As the Veteran has not waived initial review of this evidence by the AOJ, the Board must remand the appeal for proper consideration.  The Board also notes that VA has received two statements from the Veteran since June 2015 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Adjudicate the issues on appeal in light of the new evidence received since the last adjudication, to include a June 2015 private examination report (received in July 2015), and statements from the Veteran, received in July 2015.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

	


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. §20.1100(b) (2014).




